CATES, Judge.
This is an appeal from a conviction on an indictment of robbery for which Gillogby was sentenced to ten years imprisonment.
*641Only one question is argued, that is, the sufficiency of the evidence to support the jury’s verdict. However, no request was made of the trial judge to rule on this question. In other words, we find in the record none of the following: (a) A motion to exclude the State’s evidence for failure to make a prima facie case; (b) a request for the affirmative charge; and (c) a motion for a new trial grounded on such a claim.
The lack of these requests prevents us from reviewing as to the sufficiency of the evidence. Davis v. State, 39 Ala.App. 515, 104 So.2d 762; Skinner v. State, 30 Ala. 524; Code 1940, T. 7, § 270 (charging on effect of evidence only on request).
Under Code 1940, T. 15, § 389, we must, as to all other matters, search the record without presumption. This we have done and find no error in the record.
Affirmed.